internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable tam-139427-04 cc ita b02 number release date index uil no case-mis no director of field operations ---------------- ----------------------------- ------------------------ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------- ----------------------------- --------------------- -------------------------------- ---------------- --------------------------------------------------------------- ------- ----------------------------------------- legend taxpayer a b c d e f form x issue ------------------------- ----- ----- ----- ----- ---- ---- ------------- whether the taxpayer may allocate a portion of an airline passenger’s payment for a ticket fare between the original ticketed flight and an additional voucher flight and thereby defer part of its income fare until the passenger takes the additional voucher flight tam-139427-04 conclusion the taxpayer may not defer income from ticketed flights the fare until passengers take additional voucher flights facts overbooking and denied boarding the taxpayer is engaged in the commercial airline business transporting passengers and freight for both financial and tax_accounting purposes the taxpayer maintains its books of account on a calendar_year basis pursuant to the accrual_method of accounting passengers reserve space on one of the taxpayer’s airplanes by purchasing a ticket in advance of the departure the ticket and reserved space are valid for no more than one year from the date_of_issuance the passenger must confirm the reservation generally on the scheduled day of departure the passenger receives a confirmed reserved space which under department of transportation dot regulations cfr part means space on a specific date and on a specific flight and class of service of a carrier which has been requested by a passenger and which the carrier has verified by appropriate notation on the ticket or in any other manner provided therefore by the carrier as being reserved for the accommodation of the passenger cfr it is common industry practice to sell more tickets for some flights to given locations than there are available seats because often passengers do not use all the tickets that they buy consequently sometimes more passengers check in with a confirmed reserved space for a given flight than there are available seats the dot regulations provide rules for handling such oversales a in the event of an oversold flight every carrier shall request volunteers for denied boarding before using any other boarding priority a volunteer is a person who responds to the carrier’s request for volunteers and who willingly accepts the carriers’ offer of compensation in any amount in exchange for relinquishing the confirmed reserved space any other passenger denied boarding is considered to have been denied boarding involuntarily even if that passenger accepts the denied boarding b if an insufficient number of volunteers come forward the carrier may deny boarding to other passengers in accordance with its boarding priority rules cfr 2b for those passengers who are involuntarily denied boarding the regulations specify that denied boarding compensation will be provided at a rate set forth in the regulations based on the value of the passenger’s ticket the regulations tam-139427-04 provide that cash compensation is available but that the carrier may instead offer free or reduced_rate air transportation of equal or greater value cfr further the regulations require pincite cfr that air carriers conspicuously post and include with each ticket sold in the united_states either on the ticket itself on a separate piece of paper or on the ticket envelope the following information notice - overbooking of flights airline flights may be overbooked and there is a slight chance that a seat will not be available on a flight for which a person has a confirmed reservation if the flight is overbooked no one will be denied a seat until airline personnel first ask for volunteers willing to give up their reservation in exchange for a payment of the airline’s choosing if there are not enough volunteers the airline will deny boarding to other persons in accordance with its particular boarding priority with few exceptions persons denied boarding involuntarily are entitled to compensation the contractual relationship between the taxpayer and its passengers is governed by the contract of carriage which incorporates all terms and conditions contained on flight tickets the contract of carriage also provides that the taxpayer reserves the right to change the terms of the contract of carriage but such changes must be in writing and available for public inspection the contract of carriage includes provisions that effectively adopt and implement the dot regulations discussed above cfr part tickets sold by the taxpayer state that if a passenger is denied boarding due to an oversale the taxpayer will compensate the passenger as contemplated in the dot regulations in light of the dot regulations airline industry practices with respect to overbooking are fairly similar the taxpayer’s operations manual provides the guidelines for handling denied boarding cases in general the taxpayer provides passengers who are denied boarding on their original flight with an alternative flight to their original destination and a voucher for additional future air travel the voucher is a type of scrip redeemable in payment of all or a portion of the fare for future travel with the taxpayer the future travel is called the voucher flight the guidelines distinguish between voluntary and involuntary denied boarding when there are more passengers than seats on a flight the taxpayer first solicits volunteers to relinquish their confirmed reserved spaces on the original flight those passengers who volunteer are provided with an alternate flight usually later that day to the same destination and a voucher if no volunteers come forward the taxpayer denies boarding to passengers according to criteria established in the taxpayer’s priority rules the taxpayer also provides a passenger who is involuntarily denied boarding with an alternate flight and a voucher the taxpayer encourages passengers to volunteer cash compensation is not at issue in this case tam-139427-04 like other airlines the taxpayer provides higher incentives more valuable vouchers to volunteers than to those passengers who are denied boarding involuntarily vouchers are valued as follows if boarding is voluntarily denied the taxpayer issues the voucher with a face value equal to the fare paid_by the customer for the original flight for which boarding was denied plus either a dollars or b dollars depending on whether space on the next flight departure can be confirmed if boarding is involuntarily denied consistent with dot regulations the taxpayer issues the voucher with a face value equal to the fare paid_by the customer for the original flight for which boarding was denied up to a maximum of c dollars but if the alternate fight will not arrive at the passenger’s destination within a certain amount of time of the originally scheduled arrival time the taxpayer issues the voucher with a face value equal to twice the fare paid_by the customer for the original flight for which boarding was denied up to a maximum of d dollars a passenger who is voluntarily denied boarding is asked to sign the taxpayer’s form x to indicate that the passenger has volunteered form x states that the voucher is provided by the taxpayer as a token of appreciation to the passenger for volunteering the voucher also specifies that a passenger who receives a voucher agrees that receipt of the voucher satisfies all of that passenger’s claims against the taxpayer and releases the taxpayer from further liability under the contract of carriage vouchers by their terms are valid for one year from the date_of_issuance a passenger ticket issued upon redemption of a voucher bears the same expiration date as that of the voucher once issued the use or non-use of a voucher lies within the receiving passenger’s discretion some vouchers expire unredeemed and some vouchers are redeemed for tickets that subsequently expire unused also a passenger who redeems a voucher for a ticket may subsequently be denied boarding for that flight that passenger could then receive an alternate flight to the voucher flight and another voucher the dot regulations cfr require air carriers to file periodically bts form_251 on this form carriers report the number of passengers who are denied boarding both voluntarily and involuntarily and on line the amount of compensation provided to these passengers on the forms filed during the years at issue the taxpayer reported on line the face value of all vouchers provided to passengers denied boarding passengers who are denied boarding on their original flight use their original tickets to board the alternate flight however if for any reason a passenger who has been denied boarding decides not to board the alternate flight he or she is entitled to a tam-139427-04 refund_or_credit of the original fare to the extent provided by the contract of carriage and subject_to expiration one year from the original purchase taxpayer’s financial_accounting upon sale and issuance of a passenger ticket the taxpayer treats the fare as deferred revenue if the passenger takes the flight as scheduled the original flight the taxpayer recognizes the revenue at that time if boarding is denied on the original flight so that the passenger is given a voucher and takes an alternate flight the taxpayer makes numerous accounting entries to effectively defer the revenue fare for the original ticket beyond the time the passenger takes the alternate flight - often until the time the passenger takes the voucher flight or until the voucher or its related ticket expire unused to achieve this deferral the taxpayer accounts for denied boarding flights as follows the taxpayer recognizes the original ticket fare when the passenger takes the alternate flight upon issuance of the voucher the taxpayer ----------------------------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- when the passenger redeems the voucher for a ticket for the voucher flight the taxpayer ---------------------------------------------------------------------------------------------- ---------------------------- when the passenger takes the voucher flight the taxpayer includes in gross revenue an amount equal to e percent and f percent of the face value of the voucher as illustrated in the following example after the passenger takes both the alternate flight and the voucher flight the taxpayer will have recognized revenue equal to the original fare received from the passenger a passenger pays dollar_figure for a ticket for the original flight but the taxpayer defers recognition of the income fare until it provides the flight to the passenger if the passenger is denied boarding on the original flight and takes the alternate flight the taxpayer includes the dollar_figure fare in gross_income almost contemporaneously at the time of denied boarding the taxpayer issues the passenger a voucher with a face value of ------- the taxpayer ----------------------- ------------------------------------------------------------------------------------------------------------ the taxpayer also makes monthly adjustments to its revenue account for the anticipated expiration of unused vouchers tam-139427-04 ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------ when the passenger takes the voucher flight the taxpayer books --------in gross_income ------------------------------------------------------- ---------------------------- the net result is that the taxpayer defers the original dollar_figure fare income until the passenger takes the voucher flight taxpayer’s tax_accounting on its tax returns for the years at issue the taxpayer followed its financial_accounting method it effectively deferred fare income in denied boarding cases until the passenger took the voucher flight the taxpayer claimed an immediate deduction under sec_162 of the internal_revenue_code ------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- the taxpayer also deducted the full amount of incurred expenses related to providing flights such as fuel labor costs etc examination response examination determined that the taxpayer’s method_of_accounting was an improper deferral and did not clearly reflect income essentially examination concluded in the above example that the taxpayer received only dollar_figure income the fare when the passenger bought the ticket in the absence of a specific exception to sec_451 allowing further deferral the taxpayer should recognize the income when received examination considers the --------reduction and restoration of income attributable to the voucher flight to be illusory no passenger pays ------- in examination’s opinion the accounting entries for the voucher flight are merely an artificial means to defer the original fare income as explained below we agree with examination further examination challenged the timing of the taxpayer’s sec_162 deduction ------------- ----------------------------------------------------- examination concluded that any expense for the voucher flight was incurred upon provision of the flight under sec_461 and should not be accelerated ----------------------------------------------------------- again we agree with examination taxpayer’s position in the tam proceedings the taxpayer has largely conceded that its financial and tax_accounting treatment was erroneous the taxpayer has advanced other theories for deferral of the fare income beyond receipt we address the taxpayer’s theories below tam-139427-04 law and analysis deferral of advance_payments under the general rules for methods_of_accounting taxable_income is computed under the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping its books sec_446 sec_1_446-1 of the income_tax regulations however a method_of_accounting is not acceptable unless in the opinion of the commissioner it clearly reflects income sec_446 sec_1_446-1 sec_1 c ii c the taxpayer’s income from ticket sales are advance_payments the amount of any item_of_gross_income is included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_451 sec_1_451-1 generally a payee recognizes advance_payments as income when received under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy the all_events_test sec_1_446-1 thus income is includible in the taxable_year the required performance occurs payment is due or payment is made whichever happens first see revrul_84_31 1984_1_cb_127 see also 372_us_128 revproc_71_21 c b implements an administrative exception under sec_446 to allow the deferral of the recognition of advance_payments as income under certain specified and limited circumstances pursuant to section dollar_figure of rev_proc an accrual_method taxpayer who pursuant to an agreement receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services that is during the next succeeding taxable_year section dollar_figure of revproc_71_21 further provides that income deferral is not permissible if any portion of the services is to be performed after the end of the next succeeding taxable_year or is to be performed at an unspecified future date that may fall after the end of the next succeeding taxable_year section dollar_figure also provides mechanisms for determining the amount of an advance_payment earned in a taxable_year if the agreement requires the taxpayer to perform contingent services tam-139427-04 two contracts with two deferral periods the ticket fare is an advance_payment for services that cannot be deferred under sec_451 until the performance of the services to overcome that bar the taxpayer has advanced two theories that attempt to recharacterize the fare payment the first theory separates the denied boarding transaction from the original ticket purchase the taxpayer contends that going back to the example above the passenger’s payment of dollar_figure for the original flight usually constitutes the consideration for a contract of carriage for that flight if the passenger takes the original flight the contract is satisfied however if the original flight is overbooked and the passenger is denied boarding on the original flight the taxpayer has effectively breached the contract of carriage by failing to provide the exact flight that the passenger purchased for example the passenger wanted the flight to a particular destination not an alternate flight at another time to that destination the taxpayer argues that after the breach the parties must renegotiate the deal and enter into a new or substitute contract the taxpayer characterizes the parties’ agreement to take an alternate flight and a voucher flight instead of the original flight as the new contract in effect the passenger and the taxpayer rescind their original agreement and enter into a substituted contract under which the taxpayer will provide the alternate flight and the voucher flight under this rescission theory the taxpayer deems the original dollar_figure fare to be refunded to the passenger and repaid for two new flight services ie the alternate flight and for the voucher the taxpayer further characterizes the dollar_figure payment in the substituted contract as allocable between both flights for example if the voucher flight’s face value was equal to the face value of the alternate flight taxpayer would allocate dollar_figure of the fare to the alternate flight and dollar_figure of the fare to the voucher flight taxpayer’s theory would result in deferring what was originally a simple advance_payment of the dollar_figure fare because tickets and vouchers are effectively good for a year after purchase or issuance the alternate flight might occur as late as one year after the passenger paid dollar_figure for the original ticket of course that year could carry over to the taxpayer’s next tax_year after receipt for example a passenger could purchase a ticket for an original flight in december but take an alternate flight in march of the taxpayer’s next taxable_year under the substituted contract theory the taxpayer could defer dollar_figure dollars of the original dollar_figure into the next taxable_year because the dollar_figure for the alternate flight was deemed to be paid at the time of rescission march of the next taxable_year likewise a passenger could take a voucher flight in february of the following year ie the taxpayer’s second tax_year after receipt the taxpayer would invoke revproc_71_21 to defer the dollar_figure for the voucher flight we think that the denied boarding transactions are pursuant to a unified single contract therefore we reject the taxpayer’s substituted contract or two contract theory and its timing implications first the contract of carriage clearly provides for the denied boarding procedures under that single contract the passenger pays dollar_figure for a specific desired flight the original flight and for potential compensation if the tam-139427-04 taxpayer fails to provide that original flight the potential denied boarding alternate flight and voucher flight are all part of the bargain the airline industry has adopted the dot regulation’s ambiguous term compensation to describe the denied boarding contingencies under the single contract we think that the compensation contemplated in the contract is tantamount to specified damages under the contract for the taxpayer’s failure to provide the specific original flight the taxpayer argues that compensation connotes consideration and that the new or additional consideration is consistent with the taxpayer’s two contract view we think that the taxpayer is defining compensation out of context further the facts do not indicate traditional rescission and substitution rescission is an undoing of the original contract the parties mutually agree to extinguish the original agreement in its entirety and enter into a new agreement that wholly supplants the original agreement see estate of blount v commissioner t c memo as explained above we think that the denied boarding transactions are pursuant to a single contract providing for specified damages in the form of contingent flight services we think the taxpayer is stretching the facts to fit its theory by resorting to deeming refunds and repayments to find new consideration for a new contract application of revproc_71_21 the taxpayer argues for deferral pursuant to revproc_71_21 for the reasons below we find the arguments unpersuasive under our single contract view the taxpayer’s advance_payment the dollar_figure fare in our example above is received for all the flight services including potential alternate and voucher flights to qualify for deferral under revproc_71_21 the taxpayer must perform all the flight services contingent or otherwise by the end of the next taxable_year after receipt of the advance_payment sec_3 the time for completion of the services is determined by the terms of the contract on the last day of the taxable_year in which the taxpayer receives the advance_payment sec_3 as explained above because the tickets and vouchers are good for a year the taxpayer may be required to perform contingent flight services especially voucher fights well beyond the end of the taxable_year after the year in which the taxpayer receives the advance_payment section dollar_figure clearly conditions any deferral on the completion of all services by the next taxable_year during our conferences the taxpayer posited that unless we accept the taxpayer’s interpretation of the term compensation implies that denied boarding contingency flight services are taxable_income to passengers the passengers’ cases are not under consideration here this tam addresses only the tax consequences to the taxpayer however we volunteer that we do not agree with the taxpayer’s reading dot did not use the term compensation in the income_tax sense the taxpayer also cites a number of treatises and state law cases consistent with the blount description of rescission the irs and the taxpayer agree on the legal definition of rescission we disagree over the factual characterization under the legal definition tam-139427-04 taxpayer also submits that it may be able to defer part of its advance_payments for contingent services under section dollar_figure of revproc_71_21 we are not convinced that the specified damages in the contract are truly contingent services however assuming the additional flight services qualify as contingent services the taxpayer has not factually demonstrated what part of its advance_payments are attributable to such services performed in the next taxable_year that proof would be a factual matter for examination to review the taxpayer further contends that allocation of the original dollar_figure fare between the alternate flight and the voucher flight is justifiable without resort to its two contract theory the taxpayer submits that allocation is just realistic economics the income is logically derived from two separate flight services we think that allocation of the income between flights is artificial however even conceding allocation only for the sake of argument revproc_71_21 still prohibits the extended deferral clear_reflection_of_income the taxpayer also argues that as demonstrated by data it provided analyzing denied boarding transactions the deferral arising from its treatment of denied boarding transactions has a de_minimis effect on gross revenues and under 424_f2d_563 ct_cl its treatment of the items at issue should be considered to clearly reflect income in the case cited the court found that the service abused its discretion in disallowing the taxpayer’s use of a regulatory accounting_method under which capital items costing less than dollar_figure could be expensed the court found that the total annual amount of these items was so insignificant that the use of the regulatory method should be allowed the taxpayer’s method is not regulatory even if we assume that the taxpayer’s analysis of the available data is accurate the items at issue here involve large amounts the ------ ---------------------------------------------------------------------------------------attributable to the issuance and redemption of vouchers are major items also the taxpayer’s analysis indicates that it defers revenue with respect to more than one-third of the vouchers issued during a taxable_year the analysis does not take into account vouchers issued during the taxable_year that expire unused these factors demonstrate that the taxpayer’s method has more than a de_minimis effect on gross revenues caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent the taxpayer has provided an analysis of its deferral method based on redeemed vouchers and related voucher flight tickets however these documents do not relate to any transactions in the taxable years at issue there is no indication that the documents represent a valid statistical sample and the analysis does not take into account vouchers that expire unredeemed and unused
